         Case 2:20-cv-10785-E Document 8 Filed 02/26/21 Page 1 of 2 Page ID #:32


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        CV 20-10785-E                                                Date      February 26, 2021
 Title           FIDEL HERNANDEZ v. MARIA DELIA GUTIERREZ, ET AL.




 Present: The Honorable        Charles F. Eick, United States Magistrate Judge
            Valencia Munroe                                 None                                None
                Deputy Clerk                      Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                          None                                                   None
 Proceedings:              (IN CHAMBERS) ORDER TO SHOW CAUSE (OSC) RE DISMISSAL
                                         FOR LACK OF PROSECUTION


       This action was filed on November 25, 2020. Plaintiff has not filed any proof of service of the
Summons and Complaint. No Defendant has filed a response to the Complaint or a request for an extension
of time to file a response to the Complaint, or otherwise has appeared in the action. Plaintiff has not
requested the entry of default.

       The Court, on its own motion, orders Plaintiff to show cause in writing, no later than March 19,
2021, why this action should not be dismissed for lack of prosecution and for failure to comply with Rule
4(m) of the Federal Rules of Civil Procedure. Failure to file a timely response to this Order may result in
dismissal of the action.




cc:      All Counsel of Record


                                                                              Initials of Deputy Clerk VMUN


CV-90 (06/04)                               CIVIL MINUTES - GENERAL                                    Page 1 of 2
         Case 2:20-cv-10785-E Document 8 Filed 02/26/21 Page 2 of 2 Page ID #:33


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 20-10785-E                                 Date   February 26, 2021
 Title          FIDEL HERNANDEZ v. MARIA DELIA GUTIERREZ, ET AL.




CV-90 (06/04)                       CIVIL MINUTES - GENERAL                       Page 2 of 2
